DISMISSED and Opinion Filed January 17, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01319-CR

                       MATTHEW SCOTT BURTON, JR., Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR15-0298

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Myers
           Mathew Scott Burton, Jr. appeals the trial court’s October 12, 2017 judgment

convicting him of driving while intoxicated and assessing a sentence of ninety days confinement

and a $500 fine, probated for nineteen months. We dismiss the appeal for want of jurisdiction.

       A timely filed notice of appeal is required to invoke this Court’s jurisdiction. Castillo v.

State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a timely filed notice of

appeal, the Court has no option other than to dismiss the appeal. Id. A defendant perfects his

appeal by filing with the trial court clerk, within thirty days after the date sentence was imposed,

or within ninety days after sentencing if the defendant timely filed a motion for new trial, a

written notice of appeal showing his or her desire to appeal. See TEX. R. APP. P. 25.2(b), (c),

26.2(a).
       Because the record shows appellant did not file a motion for new trial, his notice of

appeal was due no later than Monday, November 13, 2017. See TEX. R. APP. P. 4.1, 26.2(a)(1).

The notice of appeal filed in this case bears a file stamp of November 14, 2017.

       By letter dated December 5, 2017, the Clerk of the Court informed the parties of the

apparent jurisdictional defect and directed them to file letter briefs addressing the Court’s

jurisdictional questions and, if necessary, a supplemental record for any necessary information

not already in the appellate record. Neither party responded to the Clerk’s directive.

       On December 11, 2017, the trial court’s official court reporter filed a letter representing

to the Court that she had not filed the reporter’s record because appellant had neither requested it

nor arranged to pay for it. The official court reporter also stated in her letter that appellant’s

counsel had informed her via email delivered on December 4, 2017 that appellant was not

pursuing this appeal.

       Because appellant’s notice of appeal was untimely, we conclude we have no jurisdiction

over this appeal. See TEX. R. APP. P. 26.2(a)(1); Castillo, 369 S.W.3d at 198.

       We dismiss the appeal.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
171319F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MATTHEW SCOTT BURTON, JR.,                         On Appeal from the County Court at Law,
Appellant                                          Rockwall County, Texas
                                                   Trial Court Cause No. CR15-0298.
No. 05-17-01319-CR        V.                       Opinion delivered by Justice Myers. Justices
                                                   Bridges and Schenck participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 17th day of January, 2018.




                                             –3–